FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAVIER ANGELO TUEROS-DE LAMA,                    No. 12-71990

               Petitioner,                       Agency No. A096-566-125

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Javier Angelo Tueros-De Lama, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Tueros-De Lama does not challenge the agency’s dispositive findings that he

is statutorily ineligible for asylum due to his aggravated felony conviction and

statutorily ineligible for withholding of removal based on the agency’s

determination that his conviction constitutes a particularly serious crime. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived); Bazuaye v.

INS, 79 F.3d 118, 120 (9th Cir. 1996) (per curiam) (declining to reach issue raised

for the first time in the reply brief). Thus, Tueros-De Lama’s asylum and

withholding of removal claims fail.

      With respect to CAT relief, substantial evidence supports the agency’s

determination that Tueros-De Lama failed to establish it is more likely than not he

will be tortured if removed to Peru. See Silaya v. Mukasey, 524 F.3d 1066, 1073

(9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-71990